DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to foreign applications KR10-2016-0164949 and KR10-2017-0016988 and receipt of certified copies of papers required by 37 CFR 1.55 are acknowledged.

Status of the Claims
	Claims 1-21 are currently pending and have been considered below. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/30/2019 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Specification
The disclosure is objected to because of the following informalities: The sentence running from lines 9-11 of Pg 23 should have a period at the end of it. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 18 recite providing a health-prediction-likelihood model through analysis of a health examination result, a treatment, and an administration history; as well as analyzing a probability of a disease outbreak through integration of personal genetic information and health type information. Neither the claims, specification, nor drawings provide a sufficient written description of such a model utilizing such data types nor such an analysis of a disease outbreak probability utilizing such data types that would convince one of ordinary skill in the art that Applicant had possession of the claimed limitations at the time of filing. Applicant claims, using functional language, a desired result (i.e. provision of a model and analysis of a disease outbreak probability) but the disclosure fails to identify how the function is performed or achieved (see MPEP 2163.03(V)). At most, the same functional language used by the claim is repeated in Applicant’s specification on Pgs 4, 6, and 12. However, the health-prediction-likelihood model and disease analysis themselves are never described, nor is the particular manner of using the health examination result, treatment, and administration history types of information in the model or manner of integrating the personal genetic information and health type information. Thus, claims 7 and 18 do not comply with the written description requirement and are rejected under 35 USC 112(a). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-10 do not fall within at least one of the four categories of patent eligible subject matter because they purport to make up a “device” but no actual structure of the device is claimed. That is, the only components of the “device” are three “units” introduced in claim 1, as well as various other “units” and “interfaces” introduced in dependent claims 2-10. These units are not defined in the specification as definitively denoting any specific kind of structure, and in fact appear to be intended as software units implemented via a processing device or equivalent in accordance with one of ordinary skill in the art’s understanding of line 23 of Pg 22 through line 2 of Pg 24 of Applicant’s specification. Claims 1-10 are accordingly rejected because the claimed “device” is recited as “software per se” without any structural elements and thus do not fall within at least one of the four statutory categories (see MPEP 2106.03(I)). For purposes of further eligibility analysis, Examiner interprets the device of claims 1-10 as a microprocessor, programmable computer, or some equivalent processing device that implements the various units and interfaces of the invention in accordance with line 17 of Pg 23 through line 2 of Pg 24 of Applicant’s specification. 

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-10 are directed to a device (i.e. a machine in accordance with the interpretation outlined in the 35 USC 101 “software per se” rejections above) and claims 11-21 are directed to a method (i.e. a process) Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Claim 11 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “using an open-type personal health record (PHR) platform,” nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites:
deriving health examination data, diagnostic data, and a disease-specific score determinant; and
calculating a disease-specific health score according to the disease-specific score determinant on the basis of the health examination data and the diagnostic data.
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of looking at patient health information to derive different types of health-related information, and calculating a score for a particular disease using the health-related information gleaned from the patient health information. Thus, the claim recites an abstract idea in the form of a mental process.
Independent claim 1 recites substantially similar functions that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting various “units” of a device and “using an open-type personal health record (PHR) platform,” nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites 
deriving health examination data;
deriving diagnostic data;
assessing a disease-specific score determinant;
calculating a disease-specific health score according to the disease-specific score determinant on the basis of the health examination data and the diagnostic data; and
calculating a personal health score according to the disease-specific score.
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of looking at patient health information to derive different types of health-related information, calculating a score for a particular disease using the health-related information gleaned from the patient health information, and further calculating a different personal health score for a patient based on their disease-specific score(s). Thus, the claim recites an abstract idea in the form of a mental process.
Dependent claims 2-10 and 12-21 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 11, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-10 and 12-21 recite further limitations that, under 

Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 11 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include a health examination unit, a diagnosis unit, and a health score calculation unit, as well as the use of an open-type PHR platform. The additional elements of claim 11 include the use of an open-type PHR platform. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). 
Further, the additional “unit” elements in claim 1 merely amount to instructions to implement an abstract idea on a computer because the various “units” of claim 1 merely utilize generic computing components as tools with which to digitize/automate derivation and calculation processes that could otherwise be performed mentally. The use of “an open-type personal health record (PHR) platform” as a source from which the various types of data are derived in both claims 1 and 11 amounts to insignificant extra-solution activity because it is merely invoked as a means of necessary data gathering for the later score calculation steps. Accordingly, the independent claims as a whole are directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-10 and 12-21 is not integrated into a practical application under a similar analysis as above because each claimed function is performed with similarly generic computing “units” and using the same PHR platform as a necessary source of various data types. Claims 6 and 17 introduce additional elements of an API and a cloud computing service, which amount to implementation of the abstract idea using generic computing devices because these 
Accordingly, the additional elements of claims 1-21 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-21 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of various “units” and “interfaces” of the device used to perform the deriving, assessing, calculating, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes line 23 of Pg 22 through line 2 of Pg 24 of Applicant’s specification, noting that the methods and functions of the invention “may be embodied as computer-readable programs or codes on a computer-readable recording medium. The computer-readable recording medium is any data storage device that can store data that can be thereafter read by a computer system…. Some or all of the operations of the method may be performed, for example, by (or using) the hardware device, such as a microprocessor, a programmable computer, or an electronic circuit…. In some embodiments, a programmable logic device (for example, a field programmable gate array) may be used to perform some or all of the above described functions of the methods. In some embodiments, a field programmable gate array may operate together with a microprocessor to perform one of the above described methods. In general, the methods may be performed by any hardware device” (emphasis added). One of ordinary skill in the art would understand from this disclosure that any 
Further, the combination of additional hardware elements (e.g. the various “units” of the device) is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of programmable code performing various functions within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally and thus do not provide an inventive concept. In addition, the use of a computing device executing various software instructions and integrating with a PHR API and cloud services is a well-understood, routine, and conventional combination as evidenced by at least Han et al. (US 20160147975 A1) Figs. 1-3 & [0013], and Nemoto et al. (US 20150193588 A1) Figs. 2A-B. 
Regarding the functional additional elements, as noted above, the use of the PHR platform as a data source for various types of information amounts to insignificant extra-solution activity. Such data gathering activity is also nothing more than that recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. collecting information from a PHR system) and storing and retrieving information in memory (i.e. accessing information from a PHR) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). Further, this type of data collection is shown to be well-understood, routine, and conventional as evidenced by at least McNair et al. (US 20150193583 A1) [0060], Han et al. (US 20160147975 A1) Figs. 1-3, and Nemoto et al. (US 20150193588 A1) Figs. 2A-B & [0257]. 
Thus, when considered as a whole and in combination, claims 1-21 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNair et al. (US 20150193583 A1).
Claim 1
A device for predicting health information using an open-type personal health record (PHR) platform (McNair abstract, noting systems, methods, and computer-readable media for facilitating clinical decision support from disparate clinical sources, including PHR per [0060]), the device comprising:  
5a health examination unit configured to derive health examination data from the open-type PHR platform; a diagnosis unit configured to derive diagnostic data from the open-type PHR platform (McNair [0090], noting a computerized system that extracts and standardizes (i.e. derives) clinical concepts from various clinical data sources; the clinical concepts can be related to health examination data such as lab test results, physician observations, and biometric sensor data, as well as diagnostic data such as lab test results, previously determined patient conditions, etc. per [0060]. Further, the patient data can be derived from various clinical sources, including longitudinal patient records and personal health records (PHRs) per [0060]); and 
a health score calculation unit configured to 
assess a disease-specific score 10determinant from the open-type PHR platform (McNair [0109], [0111], noting condition programs identify a set of risk factors (i.e. disease-specific score determinants) relevant to a particular condition based on the system’s patient data stores), 
calculate a disease-specific health score according to the disease-specific score determinant on the basis of the health examination data and the diagnostic data (McNair [0028], [0110], [0124], [0179], noting a patient’s specific data values are used to determine the patient’s likelihood of having or developing a particular condition (i.e. a disease-specific health score) based on a specific condition program), and 
calculate a personal health score according to the disease-specific health score (McNair [0028], [0185], noting the patient’s likelihood of having a particular disease can be categorized as high, medium, or low risk (i.e. a patient’s personal health score based on the disease-specific health score)).  
Claim 11
A method of predicting health information using an open-type personal health record (PHR) platform (McNair abstract, noting systems, methods, and computer-readable media for facilitating clinical decision support from disparate clinical sources, including PHR per [0060]), the method comprising:  
10deriving health examination data, diagnostic data, and a disease-specific score determinant from the open-type PHR platform (McNair [0090], noting a computerized system that extracts and standardizes (i.e. derives) clinical concepts from various clinical data sources; the clinical concepts can be related to health examination data such as lab test results, physician observations, and biometric sensor data, as well as diagnostic data such as lab test results, previously determined patient conditions, etc. per [0060]. Further, the patient data can be derived from various clinical sources, including longitudinal patient records and personal health records (PHRs) per [0060]. See further [0109], [0111], noting condition programs identify a set of risk factors (i.e. disease-specific score determinants) relevant to a particular condition based on the system’s patient data stores); and 
calculating a disease-specific health score according to the disease-specific score determinant on the basis of the health examination data and the diagnostic data (McNair [0028], [0110], [0124], [0179], noting a patient’s specific data values are used to determine the patient’s likelihood of having or developing a particular condition (i.e. a disease-specific health score) based on a specific condition program).  
Claim 12
15 McNair teaches t15he method of claim 11, and further teaches calculating a personal health score according to the disease-specific health score (McNair [0028], [0185], noting the patient’s likelihood of having a particular disease can be categorized as high, medium, or low risk (i.e. a patient’s personal health score based on the disease-specific health score)).  
Claims 2 and 13
McNair teaches t15he device of claim 1, and further teaches a future health score calculation unit configured to calculate a disease-specific future health score according to the disease-specific score determinant on the basis of the health examination data and the diagnostic data (McNair [0028], [0110], [0124], [0179], noting a particular patient’s health information (i.e. examination data and diagnostic data) .
Claim 13 recites substantially similar limitations as claim 2, and is also rejected as above.
Claims 3 and 14
20 McNair teaches t15he device of claim 2, further comprising a health management unit configured to derive an individual health indicator on the basis of the personal health score and the disease-specific future health score (McNair [0028], [0110], [0179], noting determination of a patient’s likelihood of developing a particular condition, which may be further categorized as high, medium, or low risk; newly identified risks may be indicated on a dynamic menu or table of contents with highlighting or coloring for an individual patient. These various indicators of an individual patient’s risk for having or developing a particular condition are considered derived individual health indicators that can then be presented to a human user with various visual indications as shown in Figs. 5A-D).  
Claim 14 recites substantially similar limitations as claim 3, and is also rejected as above.
Claims 4 and 15
25Docket No.:0069-0003 McNair teaches t15he device of claim 1, and further teaches a comparison analysis unit configured to perform comparison and analysis on an environment group similar to a user on the basis of the disease-specific health score (McNair [0207], noting a target patient can be compared with similar patients on the basis of a likelihood of transitioning to various condition states from a current state; in other words, a patient’s current condition is compared to similar patients’ past conditions and the likelihood of future condition development (i.e. disease-specific health score) is determined for each possible future state).  
Claim 15 recites substantially similar limitations as claim 4, and is also rejected as above.
Claims 5 and 16
5 McNair teaches t15he device of claim 1, and further teaches a service evaluation unit configured to derive medical service evaluation information of a medical institution from the open-type PHR platform (McNair [0231], noting a treatment score (i.e. medical service evaluation information) is derived for a caregiver or set of patient caregivers (i.e. representing a medical institution)).  

Claims 7 and 18
McNair teaches t15he device of claim 1, and further teaches:  26Docket No.: 0069-0003 
a u-health care unit configured to provide real time u-health care using health information related data (McNair [0060], noting real time or near real time patient data such as blood pressure or heart rate are provided to the system via sensors; such information is incorporated into the recommendations and other outputs of the system such that the system is considered to provide real time u-health care); 
a protected health information (PHI) monitor unit configured to provide monitoring of PHI using health insurance big data (McNair Fig. 3E, [0026], [0060], [0094], [0121], noting the system incorporates information mapped from claims data, which is considered equivalent to monitoring of PHI using health insurance big data);  
5a disease prevention unit configured to provide a disease prevention program through analysis of disease data (McNair Fig. 8A, showing health-related recommendations related to the patient’s risk assessment and targeted to prevent or reduce disease, e.g. reducing sodium intake, tobacco cessation program, colonoscopy, and prostate screening); 
a medical service unit configured to provide a health and medical service including a diagnosis, a treatment, and follow-up care using the u-health care (McNair Fig. 8A, showing a consolidated patient screen with services including diagnosis (e.g. elevated blood pressure, depression, seasonal allergies), treatment (e.g. active medications for Zoloft, Zyrtec, aspirin), and follow-up care (e.g. health coach consult due on a certain date, provider follow-up, suggested future colonoscopy and prostate screenings); 
a data management unit configured to perform integrated data management 10for providing a recommended service through a vaccination time and existing personal health record material that is linked with vaccination data (McNair Fig. 8A, showing an outstanding influenza vaccination item due by a certain date; Figs. 8B-D further show integration with an immunization schedule); 
a prediction model unit configured to provide a health-prediction-likelihood model through analysis of a health examination result, a treatment, and an administration history (McNair [0110]-[0111], [0124], noting condition programs (i.e. prediction models) utilize identified clinical concepts (e.g. test results, previous treatments, medical history, etc. per the data extracted and mapped as in [0060], [0124], ; and  
15a disease analysis unit configured to analyze a probability of a disease outbreak through integration of personal genetic information and health type information (McNair [0110], [0124], noting condition programs utilize identified clinical concepts for a patient (which may include health type information like diagnoses, medical events, etc. as well as historical information such as family history (per Fig. 8A), considered equivalent to personal genetic information) to determine the likelihood that a patient will develop a disease (i.e. the probability of a disease outbreak for the patient).  
Claim 18 recites substantially similar limitations as claim 7, and is also rejected as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McNair as applied to claims 1 and 11 above, and further in view of Han et al. (US 20160147975 A1).
Claims 6 and 17
McNair teaches t15he device of claim 1, further comprising a personal health record (PHR) 10platform including: 
an information collecting unit configured to collect health and disease management knowledge ; 
a feedback unit configured to perform feedback with reference to a knowledge storage (McNair [0062], noting “feedback information is provided to a user or health care provider as to which agent or which patient information 2110 and/or parameters 2120 provide the most accurate determination”; the agents, patient information, and parameters are each stored by the system (e.g. in data store 121 per [0042]) such that they are considered to refer to various knowledge storage);  
15a personal life health information record interface (McNair [0060], noting patient data can be received from data sources such as in-home patient monitors, patient-wearable sensors, or PHRs; elements that collect and extract data from these sources (e.g. variables mapping service 112, EMPI services 123, records/documents ETL service 124, etc. as shown in Fig. 1A) are considered equivalent to a personal life health information record interface); 

a data linking unit configured to link typical data and atypical data (McNair [0093], noting a record linkage algorithm that links data suspected of being for the same patient); 
a cloud service unit configured to provide a cloud computing service using big 20data (McNair Fig. 2A, [0040]-[0041], noting system implementation in the cloud and using “BigData platforms”); and 
a health predicting unit configured to predict individual health care through converting a personal health record into public data (McNair [0028], noting individual patient risk scores being predicted for users; see further [0093], noting the patient data utilized by the system can be de-identified (i.e. a personal health record can be converted to public, de-identified data)).  
In summary, McNair discloses a variety of data integration and analysis functions within a PHR platform as described above, but fails to explicitly disclose an application programming interface (API) for service system integration and linkage. However, Han shows that APIs are utilized within PHR systems to function as a framework for interconnecting the various data sources and relaying data transmitted during the interconnection process (Han [0056], [0113]). It would have been obvious to one of ordinary skill in 
Claim 17 recites substantially similar limitations as claim 6, and is also rejected as above. 

Claims 8-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McNair as applied to claims 1 and 11 above, and further in view of Hunt et al. (US 20150220697 A1).
Claims 8 and 19
McNair teaches t15he device of claim 1, and further teaches an exercise management unit configured to collect physical information and exercise information of a user (McNair [0060], noting patient data from patient records, patient questionnaires or forms, and patient sensors are collected by the system; such information can include heart rate and blood pressure (considered equivalent to both physical information and exercise information) as well as demographic details such as age, height, weight, and gender (considered equivalent to physical information) per Fig. 5C). The reference also teaches suggested lifestyle modifications related to physical activity (McNair Fig. 8A, showing “Physical activity (30 min x 5 day/wk)” as a recommendation of the system). Thus, although McNair teaches the collection of data related to a patient’s physical features and exercise as well as exercise recommendations, the reference fails to explicitly disclose using the collected physical information and exercise information to specifically calculate an exercise score and assess a degree of exercise of the user according to the exercise score. 
However, Hunt shows that in an analogous electronic health recommendation system, a user’s collected information is used to calculate an exercise score and assess a degree of exercise of the user according to the exercise score (Hunt Fig. 4, [0036], [0040], [0045], noting a user’s collected answers to exercise-related questions accumulate points to calculate an exercise index (i.e. an exercise score) which is then classified into various exercise levels (i.e. degrees of exercise)). Such evaluation of a user’s exercise allows the system to recommend a physical activity recommendation or exercise program that is tailored to the patient ([0040]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the patient data collection and health 
Claim 19 recites substantially similar limitations as claim 8, and is also rejected as above.
Claims 9 and 20
McNair teaches t15he device of claim 1, and further teaches an absolute stress management unit 25configured to collect stress information of a user (McNair [0060], noting patient data from patient records, patient questionnaires or forms, and patient sensors are collected by the system; such information can include heart rate and blood pressure (considered equivalent to stress information)). The reference also teaches suggested lifestyle modifications related to stress (McNair Fig. 8A, showing “Physical activity (30 min x 5 day/wk)” and “monitor blood pressure (1/day)” as recommendations of the system; these types of recommendations are commonly related to managing stress). Thus, although McNair teaches the collection of data related to a patient’s stress as well as stress-related recommendations, the reference fails to explicitly disclose using the collected stress information to specifically calculate an absolute stress score and assess a degree of stress of the user according to the absolute stress score. 
However, Hunt shows that in an analogous electronic health recommendation system, a user’s collected information is used to calculate an absolute stress score and assess a degree of stress of the user according to the absolute stress score (Hunt Fig. 4, [0036], [0042], [0045], noting a user’s collected answers to stress-related questions accumulate points to calculate a stress index (i.e. an absolute stress score, because it utilizes concrete numbers independent of other users) which is then classified into various stress levels (i.e. degrees of stress)). Such evaluation of a user’s stress allows the system to identify significant barriers impeding the patient’s accomplishment of a health recommendation, allowing the user to focus on overcoming the barriers and improve successful undertaking of new health behaviors, thereby improving user program compliance (Hunt [0020]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the patient data collection and health recommendation system of McNair to include the calculation of a stress score and degree of stress as in Hunt in order to provide additional functionality that identifies the patient’s primary barriers to success for the generated health recommendations so that the user can focus on 
Claim 20 recites substantially similar limitations as claim 9, and is also rejected as above.
Claims 10 and 21
McNair in view of Hunt teaches t15he device of claim 9, and the combination further teaches a relative stress management unit 5configured to calculate a relative stress score on the basis of the absolute stress score and assess a degree of stress of the user according to the relative stress score (Hunt Fig. 4, [0036], [0045], noting the numeric stress score (i.e. absolute stress score) is used to classify a user as higher than average stress, average stress, or lower than average stress (i.e. relative stress scores because they are relative to some predefined average level). Such relative stress scores reflect a degree of stress of the user as shown in Fig. 4 & [0045]). 
a user’s collected answers to stress-related questions accumulate points to calculate a stress index (i.e. an absolute stress score, because it utilizes concrete numbers independent of other users) which is then classified into various stress levels (i.e. degrees of stress)).  
Claim 21 recites substantially similar limitations as claim 10, and is also rejected as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nemoto et al. (US 20150193588 A1) describes a system that analyzes big data from PHR platforms and estimates future health risk for an individual user based on a result of the analysis. Farooq et al. (US 20140095201 A1) describes a system that predicts an adverse event for a patient based on predictive models learned from public health data. Breitenstein et al. (US 20110077958 A1) describes a clinical analytics platform that extracts clinical data from numerous sources, maps the data to identify links between data elements, and mines the data for patterns to build analytic models. Bore et al. (US 20180137247 A1) describes a preventative and predictive healthcare platform that extracts data from clinical sources and builds a predictive care model for a platform user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626                      

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687